Case 1:20-cr-00043-DCN Document1 Filed 02/12/20 Page 1 of 6

BART M. DAVIS, IDAHO STATE BAR NO. 2696

UNITED STATES ATTORNEY U.S. COURTS
RAYMOND E. PATRICCO, DISTRICT OF COLUMBIA BAR NO. 45479209 4 9 op
ASSISTANT UNITED STATES ATTORNEY 0
DISTRICT OF IDAHO nelle weed
WASHINGTON GROUP PLAZA IV, SUITE 600 CLERIC Dione tay
800 EAST PARK BOULEVARD PP IEANS

BOISE, IDAHO 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208)334-1413

UNITED STATES DISTRICT COURT

 

 

FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA, ,ptaw
Case No. CR P00 4 4m DCN
Plaintiff,
INDICTMENT
VS.
18 U.S.C. § 981(a)1)(C)
TIMOTHY SEMONES, 18 U.S.C. § 982(a)
18 U.S.C. § 1343
Defendant. 18 U.S.C, § 1957(a)
28 ULS.C, § 2461(c)
The Grand Jury charges:

GENERAL ALLEGATIONS
At all times relevant to the Indictment:
1, ETA Compute, Inc. (“ETA”) was a corporation with its principal place of
business located in the County of Los Angeles, California.
2. The Defendant, TIMOTHY SEMONES (“SEMONES”), lived in Ketchum, Idaho,

and was employed as the Chief Financial Officer (“CFO”) of ETA. As part of his duties as CFO,

INDICTMENT - 1

 
Case 1:20-cr-00043-DCN Document1 Filed 02/12/20 Page 2 of 6

SEMONES had access to ETA’s Wells Fargo Bank business checking account (account number
ending x9457) and had the ability to make online transfers of funds from this account.

3. In 2008, SEMONES became the sole member of Inphi Partners, LLC.

4, SEMONES had access to Wells Fargo Bank business checking accounts in the
names of Susan Desko, PC (account number ending x7548) and Inphi Partners, LLC (account
number ending x9254).

5. In or about 2004, SEMONES and other partners, through Inphi Partners, LLC,
purchased a parcel of land located at 29 Lake Creek Drive, Ketchum, Idaho. Subsequently,
SEMONES began building an approximate 7,000 square foot house on the parcel.

6. In or about 2016, to fund construction of the house, SEMONES secured a line of
credit with Veristone Mortgage, LLC (“Veristone”) for approximately $2,000,000 at 12 percent
interest. Veristone advanced approximately $1.5 million. As of December 2017, there was an
approximate $1.7 million outstanding balance.

COUNTS ONE THROUGH TEN

Wire Fraud
18 U.S.C, § 1343

7. Between in or about October 2017 and in or about November 2018, in the District
of Idaho, the Defendant, TIMOTHY SEMONES, knowingly devised, participated in, and
intended to devise a scheme to defraud, as to material matters, ETA, and to obtain money and
property belonging to ETA by means of materially false and fraudulent pretenses,
representations, and promises.

Manner and Means
8. In order to further the objects and goals of the scheme, the Defendant used the

following manner and means, among others:

INDICTMENT - 2 —

 

 
Case 1:20-cr-00043-DCN Document1 Filed 02/12/20 Page 3 of 6

9. Defendant made online transfers of funds from ETA’s Wells Fargo Bank account
to bank accounts to which he had access, namely Wells Fargo Bank business checking accounts
in the names of Susan Desko, PC and Inphi Partners, LLC,

10, Defendant used the misappropriated funds to pay construction costs for the house
he was building at 29 Lake Creek Drive, Ketchum, Idaho, including to pay off the balance of the
Veristone line of credit.

11. Defendant made false statements to ETA’s Chief Executive Officer about the
location and balance of funds in ETA’s Wells Fargo Bank accounts.

12. Defendant emailed falsified ETA Wells F argo Bank records — that made it appear
that ETA’s bank account had $1.5 million more than it actually did — to ETA’s Chief Executive
Officer.

| Executions of the Scheme

13. On or about the respective dates and approximate times below, in the District of
Idaho and elsewhere, the Defendant, for the purpose of executing the scheme described above,
caused to be transmitted by means of wire communication in interstate commerce the signals and

sounds described below, each transmission constituting a separate count of this Indictment:

 

COUNT DATE AMOUNT DESCRIPTION OF WIRE

1 10/13/2017 $90,000 {| Online Transfer from ETA Wells Fargo
Bank account to Susan Desko, PC
Wells Fargo Bank business checking
account

2 10/17/2017 $90,000 Online Transfer from ETA Wells Fargo
Bank account to Susan Desko, PC
Wells Fargo Bank business checking
account

3 10/20/2017 $90,000 Online Transfer from ETA Wells Fargo
Bank account to Susan Desko, PC
Wells Fargo Bank business checking
account

 

 

 

 

 

 

 

 

 

INDICTMENT - 3

 
Case 1:20-cr-00043-DCN Document 1. Filed 02/12/20 Page 4 of 6

 

4 11/30/2017

$250,000

Online Transfer from ETA Wells Fargo
Bank account to Inphi Partners, LLC
Wells Fargo Bank business checking
account

 

5 12/4/2017

$500,000

Online Transfer from ETA Wells Fargo
Bank account to Inphi Partners, LLC
Wells Fargo Bank business checking
account

 

6 12/5/2017

$500,000

Online Transfer from ETA Wells Fargo
Bank account to Inphi Partners, LLC
Wells Fargo Bank business checking
account

 

7 12/6/2017

$300,000

Online Transfer from ETA Wells Fargo
Bank account to Inphi Partners, LLC
Wells Fargo Bank business checking
account

 

8 12/8/2017

$300,000 .

Online Transfer from ETA Wells Fargo
Bank account to Inphi Partners, LLC
Wells Fargo Bank business checking '
account

 

9 1/3/2018

$880,000

Online Transfer from ETA Wells Fargo
Bank account to Inphi Partners, LLC
Wells Fargo Bank business checking

.| account

 

10 11/28/2018

 

 

 

N/A

 

Email from SEMONES to ETA Chief
Executive Officer appending falsified
ETA Wells Fargo Bank account
statements

 

In violation of Title 18, United States Code, Section 1343,

COUNT ELEVEN

Engaging in Monetary Transactions in
‘Property Derived from Specified Unlawful Activity
18 U.S.C. § 1957(a)

On or about December 8, 2017, in the District of Idaho and elsewhere, the Defendant,

TIMOTHY SEMONES, did knowingly engage in a monctary transaction by, through or to a

financial institution, affecting interstate and foreign commerce, in criminally derived property of

a value greater than $10,000, that is, an approximate $1,760,165 million wire transfer from the

Inphi Partners, LLC, business checking account at Wells Fargo Bank to Blaine County Title, Inc.

INDICTMENT - 4

 

 
Case 1:20-cr-00043-DCN Document1 Filed 02/12/20 Page 5 of 6 ~

business checking account at Glacier Bank, such property having been derived from a specified
unlawful activity, to wit: the wire fraud charged in Counts 1 through 10 of this Indictment, in
violation of Title 18, United States Code, Section 1957(a).

CRIMINAL FORFEITURE ALLEGATIONS

Wire Fraud Forfeiture
18 U.S.C § 983 (a)(1})(C) and 982(a), 28 U.S.C § 2461(c)

As a result of the violations of 18 U.S.C. § 1343, as charged in Counts One through Ten
of the Indictment, the Defendant, TIMOTHY SEMONES, shall forfeit to the United States,
pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), any property constituting or
derived from proceeds the Defendant obtained directly or indirectly as a result of such violations,
including but not limited to the following:

A, Unrecovered Cash Proceeds and/or Facilitating Property. The defendant

 

obtained and controlled unrecovered proceeds of the offense of conviction, or property derived
from or traceable to such proceeds, and property the defendant used to facilitate the offense, but
based upon actions of the defendant, the property was transferred, diminished, comingled, or is
otherwise unavailable.

B, Real Property. Real property located at 29 Lake Creek Drive, Ketchum,
Idaho, Blaine County Parcel Number RP003600000270, and more particularly described
as follows: Lake Creek Subdivision Lot 27, Block 2, Blaine County, Idaho.

C. Substitute Assets. Pursuant to 21 ULS.C. § 853(p) and other applicable statutes,
the government will seek forfeiture of substitute assets, “or any other property of the defendant”
up to the value of the defendant’s assets subject to forfeiture. The government will do so when
the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a. Cannot be located upon the exercise of due diligence;

INDICTMENT - 5

 
Case 1:20-cr-00043-DCN Document1 Filed 02/12/20 Page 6 of 6

b, Has been transferred or sold to, or deposited with, a third person;
c. Has been placed beyond the jurisdiction of the court;
d, Has been substantially diminished in value; or

Has been commingled with other property which cannot be subdivided without difficulty.

Money Laundering Forfeiture
18 U.S.C, §§ 981(a)(1)(C) and 982{a)(1) and 28 U.S.C, § 2461(6)

Upon conviction of the offense alleged in Count Eleven of this Indictment, the defendant,
TIMOTHY SEMONES, shall forfeit to the United States, pursuant to 18 U.S.C. § 981(@ajC1\(C)
and 28 U.S.C, § 2461(c), any property, real and personal, which constitutes or is derived from
proceeds traceable to said violations; and any and all property, real and personal, tangible and
intangible, used or intended to be used, in any manner or part, to commit, or to facilitate the
commission of, the foregoing offense. The property to be forfeited includes, but is not limited to,

the property described in the Wire Fraud Forfeiture section of this Indictment.

Dated this 11th day of February, 2020.

A TRUE BILL

{sf [signature on reverse]

 

FOREPERSON

BART M. DAVIS
United States Attorney
By:

Raymond E, Patricco
Assistant United States Attorney

 

INDICTMENT - 6

 
